Allowed Claims: 1, 3-7, 11, 20-23. 
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent  claim 1, none of the prior art either alone or in combination disclose or teach of the claimed spectacle lens production method specifically including, as the distinguishing features in combination with the other limitations, the base portion made of a resin material, an optical element embedded in the base portion and made of a different material than the base portion, providing the optical element to be arranged in a cavity of a mold that includes first and second mold parts that can be opened and closed, the optical element being a plurality of small beads each made of a resin different than the resin of the base portion, each small bead embedded in the base portion in a state of being partially exposed from the base portion, the providing step including arranging resin material for forming small beads by dropping to predetermined positions onto a surface of one of the mold parts and first curing the resin material for 
forming the small beads, after providing the optical element, introducing a resin material for forming the base portion into the cavity of the mold, obtaining the spectacle lens by second curing the resin material that is a resin for forming the base portion, disassembling the mold, detaching the spectacle lens from the mold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 29, 2022